           Case 21-10809-BFK                    Doc 1          Filed 05/04/21 Entered 05/04/21 13:37:50                                 Desc Main
                                                               Document     Page 1 of 12
 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF VIRGINIA

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Ramjay, Inc.

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           5      4      –      2      0        9    6         8   4     1

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       1104 Archer Ct.
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Alexandria                          VA       22312
                                       City                                State    ZIP Code           City                           State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       City of Alexandria                                              from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                           State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
           Case 21-10809-BFK                Doc 1          Filed 05/04/21 Entered 05/04/21 13:37:50                                 Desc Main
                                                           Document     Page 2 of 12
Debtor Ramjay, Inc.                                                                        Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                      
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                      
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)

                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            4      8        5      3

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?                   
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).


                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                debtor is a small business debtor, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return or if
                                                                all of these documents do not exist, follow the procedure in
                                                                11 U.S.C. § 1116(1)(B).


                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                                chooses to proceed under Subchapter V of Chapter 11.

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                                Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                                form.


                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                Rule 12b-2.

                                          Chapter 12

9.   Were prior bankruptcy                No
     cases filed by or against
     the debtor within the last 8         Yes. District                                           When                      Case number
     years?                                                                                                 MM / DD / YYYY
                                                District                                           When                      Case number
     If more than 2 cases, attach a
                                                                                                            MM / DD / YYYY
     separate list.
                                                District                                           When                      Case number
                                                                                                            MM / DD / YYYY


Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
           Case 21-10809-BFK                Doc 1       Filed 05/04/21 Entered 05/04/21 13:37:50                                  Desc Main
                                                        Document     Page 3 of 12
Debtor Ramjay, Inc.                                                                      Case number (if known)

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.


                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                No
    have possession of any
    real property or personal
                                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                    Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds
                                       Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
           Case 21-10809-BFK                 Doc 1       Filed 05/04/21 Entered 05/04/21 13:37:50                                     Desc Main
                                                         Document     Page 4 of 12
Debtor Ramjay, Inc.                                                                      Case number (if known)

14. Estimated number of                x
                                           1-49                              1,000-5,000                             25,001-50,000
    creditors
                                           50-99                             5,001-10,000                            50,001-100,000
                                           100-199                           10,001-25,000                           More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million           x     $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                       
                                       x    $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

16. Estimated liabilities                  $0-$50,000                    x   $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 05/03/2021
                                                       MM / DD / YYYY

                                           X /s/ Jayasekar Jayaraman                                Jayasekar Jayaraman
                                              Signature of authorized representative of debtor      Printed name

                                           Title President

18. Signature of attorney                X /s/ John P. Forest, II                                                Date     05/03/2021
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            John P. Forest, II
                                            Printed name
                                            Law Office of John P. Forest, II
                                            Firm name
                                            11350 Random Hills Rd., Suite 700
                                            Number           Street



                                            Fairfax                                                    VA                  22030
                                            City                                                       State               ZIP Code


                                            (703) 691-4940                                             j.forest@stahlzelloe.com
                                            Contact phone                                              Email address
                                            33089
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
Case 21-10809-BFK        Doc 1   Filed 05/04/21 Entered 05/04/21 13:37:50               Desc Main
                                 Document     Page 5 of 12


John P. Forest, II, VSB# 33089
11350 Random Hills Rd., Suite 700
Fairfax, VA 22030
(703) 691-4940
Proposed Counsel for the Debtor

                    THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
___________________________________________
                                             )
IN RE: RAMJAY, INC.                          )
                                             )       Docket Number 21-_________
       Debtor                                )       Chapter 11
___________________________________________ )

                    LIST OF 20 LARGEST UNSECURED CREDITORS

      The following constitutes the 20 largest unsecured creditors (who are not insiders):

                      Accel Capital
                      30 Wall St.
                      New York, NY 1005

                      Axis Capital, Inc.
                      308 N. Locust St.
                      Suite 100
                      Grand Island, NE 68801

                      Advantage Funding
                      3 Dakota Dr.
                      New Hyde Park, NY 11402

                      Ally Auto Financial
                      P.O. Box 951
                      Horsham, PA 19044

                      Bragg Office LLC
                      P.O. Box 8864
                      Reston, VA 22312

                      Capital One, N.A.
                      1680 Capital One Dr.
                      McLean, VA 22102-3491
Case 21-10809-BFK    Doc 1    Filed 05/04/21 Entered 05/04/21 13:37:50   Desc Main
                              Document     Page 6 of 12


                    Cesar Enriquez
                    3220 Hallaran Rd.
                    Falls Church, VA 22141

                    City of Alexandria
                    Department of Taxation
                    P.O. Box 34710
                    Alexandria, VA 22334-0710

                    Fund Box
                    6900 Dallas Pkwy.
                    Suite 700
                    Plano, TX 75024

                    GM Financial Services
                    801 Cherry St.
                    Suite 3500
                    Fort Worth, TX 76102

                    Kannan Shakthivel
                    800 Third St.
                    Suite 100
                    Herndon, VA 20170

                    MBFMPO
                    10412 Allisonville Rd.
                    Fishers, IN 46083

                    Monroy Bus & Truck Road Services
                    6320 Oxon Hill Rd.
                    Oxon Hill, MD 20745

                    Newtek Small Business Finance
                    1981 Marcus Ave.
                    Suite 130
                    Lake Success, NY 11042

                    PNC Bank, N.A.
                    P.O. Box 1030
                    Osthermo, MI, 49009

                    Reliant Funding
                    9540 Town Center Dr.
                    San Diego, CA 92121
Case 21-10809-BFK    Doc 1    Filed 05/04/21 Entered 05/04/21 13:37:50   Desc Main
                              Document     Page 7 of 12


                    S&P Financial Services, Inc.
                    8341 NW Mace Rd.
                    Suite 200
                    Kansas City, MO 64152

                    TFC Finance
                    1111 W. San Marnan Dr.
                    Suite 2
                    West Waterlooo, IA 50701

                    U.S. Small Business Administration
                    2 N. 20th St., Suite 320
                    Birmingham, AL 35203

                    Wellen Capital, LLC
                    600 W. Jackson Blvd.
                    Suite 750
                    Chicago, IL 60661
Case 21-10809-BFK        Doc 1      Filed 05/04/21 Entered 05/04/21 13:37:50            Desc Main
                                    Document     Page 8 of 12


       Under penalty of perjury, the undersigned certifies that the above is list is true and

correct.

                              Ramjay, Inc.


                              By:     /s/ Jayasekar Jayaraman
                                      Jayasekar Jayaraman, President

                              Date: May 3, 2021
Case 21-10809-BFK          Doc 1      Filed 05/04/21 Entered 05/04/21 13:37:50             Desc Main
                                      Document     Page 9 of 12


John P. Forest, II, VSB# 33089
11350 Random Hills Rd., Suite 700
Fairfax, VA 22030
(703) 691-4940
Proposed Counsel for the Debtor

                    THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
___________________________________________
                                             )
IN RE: RAMJAY, INC.                          )
                                             )       Docket Number 21-_________
       Debtor                                )       Chapter 11
___________________________________________ )

                           CORPORATE OWNERSHIP STATEMENT

        Pursuant to Fed. R. Bankr. P. 7007.1(a), the Debtor states that there is no information to report

to the Court pursuant to this Rule.

        Under penalty of perjury, the undersigned certifies that the above is true and correct.

                                Ramjay, Inc.


                                By:     /s/ Jayasekar Jayaraman
                                        Jayasekar Jayaraman, President

                                Date: May 3, 2021
Case 21-10809-BFK          Doc 1    Filed 05/04/21 Entered 05/04/21 13:37:50              Desc Main
                                   Document      Page 10 of 12


John P. Forest, II, VSB# 33089
11350 Random Hills Rd., Suite 700
Fairfax, VA 22030
(703) 691-4940
Proposed Counsel for the Debtor

                    THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
___________________________________________
                                             )
IN RE: RAMJAY, INC.                          )
                                             )       Docket Number 21-_________
       Debtor                                )       Chapter 11
___________________________________________ )

                            LIST OF EQUITY SECURITY HOLDERS

        The Debtor states that the following are the person who hold equity securities in the Debtor

(and that there are 100 shares of stock issued, authorized, and outstanding):

                                Jayasekar Jayaraman
                                1104 Archer Ct.
                                Alexandria, VA 22312

                                Interest: 50 shares of stock

                                Deepthi Jayasekar
                                1104 Archer Ct.
                                Alexandria, VA 22312

                                Interest: 50 shares of stock


        Under penalty of perjury, the undersigned certifies that the above is list is true and

correct.

                                Ramjay, Inc.


                                By:     /s/ Jayasekar Jayaraman
                                        Jayasekar Jayaraman, President

                                Date: May 3, 2021
Case 21-10809-BFK         Doc 1    Filed 05/04/21 Entered 05/04/21 13:37:50            Desc Main
                                  Document      Page 11 of 12



                          MINUTES OF THE SPECIAL MEETING
                          OF THE DIRECTORS OF RAMJAY, INC.

          Minutes of the special meeting of the Board of Directors of Ramjay, Inc. (the
“Corporation”) called pursuant to proper notice and the vote of the Directors as indicated by their
signatures hereon.

        WHEREAS, it is appropriate that the Corporation consider seeking relief pursuant to
Title 11 of Chapter 11 of the United States Code; it is, therefore,

       RESOLVED, that Jayasekar Jayaraman be, and hereby is, authorized and directed to
engage John P. Forest, II to file a petition for relief for the Corporation; and

       RESOLVED, that Jayasekar Jayaraman, and hereby is, authorized and directed to take
such action and sign such papers as may be appropriate to file a petition for relief for the
Corporation.

       DATED and effective this 3rd day of May, 2021.

       There being no further business, the meeting was thereupon adjourned.



                                             /s/ Deepthi Jayasekar
                                             Secretary
APPROVED:


/s/ Jayasekar Jayaraman
Chairman                                     Directors:


                                             /s/ Jayasekar Jayaraman
                                             Jayasekar Jayaraman


                                             /s/ Deepthi Jayasekar
                                             Deepthi Jayasekar
Case 21-10809-BFK         Doc 1    Filed 05/04/21 Entered 05/04/21 13:37:50             Desc Main
                                  Document      Page 12 of 12



                                   RESOLUTION OF
                            THE DIRECTORS OF RAMJAY, INC.

         A Resolution of the Board of Directors of Ramjay, Inc. (the “Corporation”) made upon
and pursuant to proper notice and the vote of the Directors as indicated by their signatures
hereon.

       WHEREAS, the undersigned believe it is appropriate that the Corporation consider
seeking relief pursuant to Title 11 of Chapter 11 of the United States Code; it is, therefore,

       RESOLVED, that Jayasekar Jayaraman be, and hereby is, authorized and directed to
engage John P. Forest, II to file a petition for relief for the Corporation; and

       RESOLVED, that Jayasekar Jayaraman, and hereby is, authorized and directed to take
such action and sign such papers as may be appropriate to file a petition for relief for the
Corporation.

       DATED and effective this 3rd day of May, 2021.

       There being no further business, the meeting was thereupon adjourned.



                                              /s/ Deepthi Jayasekar
                                              Secretary
APPROVED:


/s/ Jayasekar Jayaraman
Chairman                                      Directors:


                                              /s/ Jayasekar Jayaraman
                                              Jayasekar Jayaraman


                                              /s/ Deepthi Jayasekar
                                              Deepthi Jayasekar
